Per Curiam.
This was a suit by Callinan against White, *44upon, a promissory note, payable to Wkeelan $ Co., and by them indorsed in blank to Miss Gilligan. She subsequently married Callinan, and delivered the note, thus indorsed, to him as his property, as, in short, a gift, and does not set up any further claim to it.
Daniel Mace, for the appellant.
George Gardner, for the appellee.
White, the maker of the note, now answers to Callinan’s suit upon it, that it is not his, but his wife’s property. Callinan takes issue of fact upon the answer, and the above facts appear in evidence on the trial of the issue. The Court held that the note was Callinan’s, and we affirm the judgment.
Affirmed, with five per cent, damages and costs.